Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s)  1-20 have been considered but are moot in view of new grounds of rejection.

 	Applicant amended repetitive claim 1 to state “applying machine learning algorithms to the plurality of data entries to update the normalization rules by classifying the various data types, formats, names, usage, origin, and content, so that a format diversity is learned and modeled to a model” and 
“using the model to improve the normalization rules based on an actual diversity of the date entries”.

Here, Applicant discloses machine learning (ML) for functions of classifying and training a new model for improved format normalization.
New grounds of rejection Sharma (US 2014/0067800 A1) discloses applying machine learning algorithms (see algorithms for machine learning in [0031]) to the plurality of data entries (see [0031] examples include application to “data entry”) to update the normalization rules by classifying the various data types (updated [0004]), formats, names, usage, origin, and content, so that a format diversity is learned and modeled to a model (see [0004], “[0004] Generated analyses can use these large inputs to create real-time and/or predictive analysis. Further, the analyses can be generated in response to user inquiries and/or machine learning on available data. Example methods can work on example embodiment systems to receive, format, analyze, meta-analyze, selectively store or move, and/or provide reports with automotive data.”);
using the model to improve the normalization rules based on an actual diversity of the date entries (see [0031], “An endless number of analyses are possible with appropriate programming of analytics engine 140, including previously-installed algorithms, analyses developed through machine learning, and routines input on the fly. For example, analytics engine 140 may perform data associations or perform analysis based on user inquiries, data entry 201, and/or other machine learning.”,  whereas machine learning is a field where methods learn and leverage data to improve performance o a set of tasks as related to artificial intelligence, machine learning algorithms by definition build a model based on sample data/training data, here applicant is stating what Mahcine language already accomplishes);
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Rybak, Chiappone with Sharma. Doing would conform to well-known standards in the art of invention.
It is well understood in the field of invention that Machine learning is a framework of data analysis that automates analytical model building. It is a branch of artificial intelligence based on the idea that systems can learn from data, identify patterns and make decisions with minimal human intervention.  Therefore, in use of the term ‘machine learning’ implies model building.
Regarding Claim Rejections - 35 USC §101 rejections:
The steps of representative claim 1 results in the end result of reformatting or reorganizing data fields by manipulating/normalization of previously obtained data fields and utilizing machine learning to further classify and improve data format normalization. Obviously, the feature of “manipulating“ information would completed by generic computer processing functions. Generic machine learning is expected to learn and create  new models that improve performance of a task. Therefore, the only conceptual element of importance is to “yield a plurality of respective data entries that are normalized in accordance with a predefined data format”. The “manipulating" amounts to a mere re-formatting or re-arrangement of “of data entries” based on the normalization rules. In this case, any generic computer including or used in combination with a generic machine learning function with processing means can perform these conceptual steps.  
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claimed invention is directed to non-statutory subject matter. Claims 1-20 do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to and abstract idea or an idea of itself, for organizing human activities. Wherein further the activity here is the re-ordering or information with the intent to manipulate data or normalize data. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: Mere instructions to implement the idea on a generic computer (i.e. “computer processor”). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
I. Is the Claim to a Process, Machine, Manufacture or Composition of Matter and II? Does The Claim Recite An Abstract Idea, Law of Nature, or Natural Phenomenon?
Representative Claim 1, recites: A method of normalizing data and data format of automotive data associated with connected vehicles and obtained from a plurality of sources, the method comprising:
(a) obtaining from a plurality of sources, a plurality of data entries relating to connected vehicles and presented in different data formats;
(b) enabling selection and ordering of a plurality of manipulating modules configured to manipulate data or data format of said data entries, to yield one or more selected and ordered manipulating modules; and
(c) executing the selected and ordered manipulating modules, using a computer processor, on said data entries, to yield a plurality of respective data entries that are normalized in accordance with a predefined data format applying machine learning algorithms to the plurality of data entries to update the normalization rules by classifying the various data types, formats, names, usage, origin, and content, so that a format diversity is learned and modeled to a model;
(d) using the model to improve the normalization rules based on an actual diversity of the date entries, 
(e) wherein the manipulating modules are software modules comprising instructions in a computer readable medium configured to cause the computer processor to manipulate at least: a data type, data name, data format, and data content of the data entries, in accordance with normalization rules.
(f) wherein the plurality of respective data entries that are normalized in accordance with the predefined data format are used as uniform or common data language to support a plurality of use cases for automotive data consumer software applications. 
Steps (a)-(f), describe a theoretical manner of:
(a)    obtaining data entries
(b)    enabling manipulating modules and the yield of selected manipulating modules (selection of computing capacities to manipulate data entries)
(c)    executing manipulating modules using a computer processor and applying machine learning algorithms
(d)   improve normalization of data via machine learning algoritm 
 (e)    achieve manipulation of data wherein data entries are normalized based on normalization rules.
(f) 	additional manipulation formatting of data utilizing a well-known or common programming language 
The U.S. Supreme Court, in its’ 2014 decision Alice Carp, v, CLS Bank, iooked at the patentabiiity of software patent claims under U.S.C. 35 Section 101 by applying the two-step test it had set forth in Mayo v. Prometheus. In applying the two-step test, the Supreme Court instructed lower courts to first determine whether the claims are directed to an abstract idea. Secondly, it must be determined whether claims include elements showing an inventive concept that transforms the idea into a patent-eligible invention.
Considering the instant claims, firstly, the above steps (a)-(f), correspond to a theoretical manner identified as an abstract idea by the courts under the category of “An idea of itself” as exemplified by precedential court cases (See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014) and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._[101 USPQ2d 1961] (2012) and see In re Bilski, 88 USPQ2d 1385 (Fed. Cir. 2008))
Secondly, there is no clear recitation of an inventive step. Following steps (a)-(f) results in the end result of reformatting or reorganizing data fields by manipulating/normalization of previously obtained data fields and utilizing machine learning to further classify and improve data format normalization. Obviously, the feature of “manipulating“ information would completed by generic computer processing functions. Generic machine learning is expected to learn and create  new models that improve performance of a task. Therefore, the only conceptual element of importance is to “yield a plurality of respective data entries that are normalized in accordance with a predefined data format”. The “manipulating" amounts to a mere re-formatting or re-arrangement of “of data entries” based on the normalization rules. In this case, any generic computer including or used in combination with a generic machine learning function with processing means can perform these conceptual steps.  
Additionally, generic adaptations of a “common data language” or well-known programing language to normalize and format predefined data also amounts mere re-formatting and re-arrangement of data.  This is further achieved by utilizing widely known and used common data languages. Therefore, use of generic computer technology to achieve re-formatting and re-arrangement results. 
While claims 1, 13 & 20 recite “use cases for automotive data consumer software applications”, this does not cure the lack of recitation of an inventive step. “Use cases” are directed to Applicant intended use and does not avail the claims of presenting and abstract idea.
Furthermore, claim limitations of" sequencing of reporting” map distinctly with In re Bilski, 88 USPQ2d 1385 (Fed. Cir. 2008). Here, the claims are following steps (a) thru (d) shown above. The final result or output is “the yield a plurality of respective data entries that are normalized in accordance with a predefined data format”, in this case all steps (a)-(d) can be completely solely by a human, human operating a generic computer or a generic computer (needing no further improvement) by itself, in Bilski, it was held that the Applicants’ claims perform steps that can be completed by a human or by "any kind of machine or by any combination thereof" and “thus concluded they claim an abstract idea indelible for patent protection” .idat 1388.
Secondly, the claims of Bliskl also recite steps that result In the "initiating a series of transactions” that “balances the risk position”. Here, the "balances” relates to the “manipulate” (outlined as step d above) described in the instant claims wherein “data entries that are normalized in accordance with a predefined data format ". Furthermore, in both cases, the instant claims and Bilski the there is an initiating/generating a pattern, order or mere transformation of data. Here, this ‘sequencing’ or created “series” is a mere manipulation of abstract information, such that the Courts held that these are "ineligible transformations". See, “.id at 1338. In the instant claims there is no transformation of any physical object or substances. Here, there is only a manipulation or in this case re-ordering/re-sequencing of data field information.
III. Does the Claim Recite Additional Elements That Integrate the Judicial Exception Into a Practical Application?
Claim 1, recites elements that may go beyond the abstract idea. Specifically, step (b) recites ‘enabling selection and ordering of a plurality of manipulating modules configured to manipulate data’. Here, “the enabling section” has a relationship to the “manipulating modules” and that relationship is used to select “ordered manipulating modules”. However, this relationship does not imply or impart inventive subject matter because a person using cognitive skills could utilize a computer processor to select manipulating modules. Moreover, almost any generic computer could also select manipulating modules. Furthermore, 'f ordering of a plurality of manipulating modules’ are not a patentable invention, and merely using a generic computer to manage or control functions does not rise to the level of patentability.
Claim 1, further describes the elements of " to yield one or more selected and ordered manipulating modules ". Here, a generic computer could “yield” at least one manipulating module or a plurality of ordered manipulating modules. It is notoriously well-known that a generic computer can select a series or order of computing resources/modules to manipulate data.
 	Furthermore, it would be expected that a generic computer would have the ability to process and organize information based on given instructions. Such organization and processing can be implemented manually under the control of a human computer operator or automatically.

IV. Insignificant Extra-Solution Activity
Another consideration is whether claim 1 integrates the judicial exception into a practical application or recites significantly more in whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. 
Step (B) of claim 1 recites “enabling selection and ordering of a plurality of manipulating modules configured to manipulate data or data format of said data entries, to yield one or more selected and ordered manipulating modules”. This amounts to pre-solution activity.
Courts, have held, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.
Here, the extra-solution limitation is well-known. In Re Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
Here, “enabling selection and ordering of a plurality of manipulating modules configured to manipulate data or data format of said data entries”.  While the term “manipulating modules” is not well defined by instant specification it is understood to be either a software module or processing capability. It is well known that an order of software modules or processing module could be used to manipulate or process data.

Furthermore, “applying machine learning algorithms to the plurality of data entries” to result in a model that “improves normalization” is a generic result of machine learning (ML).  Machine learning is field for understanding and building functions that learn and therefore leverage data to improve performance of tasks. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rybak et al. (2014/0040434  A1) in view of Chiappone et al. (US 2017/0180289 A1) in further view of Sharma (US 2014/0067800 A1).

Regarding claim 1, 13, 20, Rybak discloses a method, a system for normalizing data and non-transitory computer readable medium for normalizing data and data format of automotive data associated with connected vehicles and obtained from a plurality of sources, the method comprising:
obtaining from a plurality of sources, a plurality of data entries relating to connected vehicles (see [0014], “data harvesting device is configured to include or obtain information elements for identifying the vehicle to the computer system, and the data harvesting device includes these information elements in communications from the data harvesting device to the computer system including the vehicle operation data: and the computer system is responsive to the information elements to link current vehicle operation data”) and presented in different data formats (see [0047], “in a variety of formats consuming by a wide variety of network connected devices, display types, data display formats and so on”);
enabling selection and ordering of a plurality of manipulating modules configured to manipulate data or data format of said data entries, to yield one or more selected and ordered manipulating modules (see [0187], “The present systems and methods may also be implemented as a computer-readable/useable medium that includes computer program code to enable one or more computer devices to implement each of the various process steps in a method in accordance with the present system and method. ”, hereby “process steps in a method” reveals a selected and ordered use of devices or modules); and
executing the selected and ordered manipulating modules (see implemented, therefore executing in [0187]), using a computer processor (see “practiced on virtually any manner of computer device” and see processor [0187]), on said data entries, to yield a plurality of respective data entries that are normalized (see [0047], “vehicle operation data in a format that is optimized for a requesting device, for example by adapting the display of information to the display requirements associated for example with a particular mobile device, tablet computer, desktop computer, or onboard computer device in a vehicle”) in accordance with a predefined data format (see [0175], “through the use of policies. The enterprise service bus also allows for message redirection based on content, transformation of data into other formats.”),
wherein the manipulating modules are software modules comprising instructions on the non-transitory computer readable medium configured to cause the computer processor configured to manipulate at least: a data type, data name, data format (data format [0047]/[0175]), and data content (content [0175]) of the data entries (data relating to vehicle operation [0022] entered as “data values”), in accordance with normalization rules (see [0119], “The operator of the system has access to a library that includes processing rules for processing OBD data based on standardized published codes, as well as rules for processing non-OBD data which may be dependent on the model and make of the vehicle and which is compiled through direct analysis of such vehicles”);
Rybak does not disclose however Chiappone discloses wherein the plurality of respective data entries (see [0049] each message contains or will contain “information fields”) that are normalized (messages to be transformed, [0049], inter alia) in accordance with the predefined data format (see [0011], “message associated with predefined criteria defined in the transformation rule may be transformed using a transformation”) are used as uniform or common data language (see [0031] where SQL/Structured Query Language, JavaScript are both a well-known common data languages) to support a plurality of use cases for automotive data consumer software applications (see a variety of use cases for vehicles including speed/location/weather/temperature in at least [0033]);
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Chiappone with Rybak. Doing would conform to well-known standards in the art of invention;
Rybak in view of Chiappone does not specifically disclose however Sharma discloses applying machine learning algorithms (see algorithms for machine learning in [0031]) to the plurality of data entries (see [0031] examples include application to “data entry”) to update the normalization rules by classifying the various data types (updated [0004]), formats, names, usage, origin, and content, so that a format diversity is learned and modeled to a model (see [0004], “[0004] Generated analyses can use these large inputs to create real-time and/or predictive analysis. Further, the analyses can be generated in response to user inquiries and/or machine learning on available data. Example methods can work on example embodiment systems to receive, format, analyze, meta-analyze, selectively store or move, and/or provide reports with automotive data.”);
using the model (Machine learning by definition is  a process of building models to enhance and automate tasks related to data, see machine learning in Sharma in [0031], inter alia) to improve the normalization rules based on an actual diversity of the date entries (see [0031], “An endless number of analyses are possible with appropriate programming of analytics engine 140, including previously-installed algorithms, analyses developed through machine learning, and routines input on the fly. For example, analytics engine 140 may perform data associations or perform analysis based on user inquiries, data entry 201, and/or other machine learning.”,  whereas machine learning is a field where methods learn and leverage data to improve performace o a set of tasks as related to artificial intelligence, machine learning algorithms by definition build a model based on sample data/training data, here applicant is stating what Mahcine language already accomplishes);
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Rybak, Chiappone with Sharma. Doing would conform to well-known standards in the art of invention.


 	Regarding claim 2, Rybak in view Chiappone and Sharma   discloses the method according to claim 1, wherein the selection and ordering are carried out by a human user over a user interface (see user interface [0002]).
Regarding claim 3, Rybak in view Chiappone and Sharma    discloses the method according to claim 1, wherein the selection and ordering (see [0187], “implement each of the various process steps”) are carried out automatically by a computer processor (automatically as indicated by processor logic) based on the normalization rules (see policies [0175]).
 	Regarding claim 4, Rybak in view Chiappone and Sharma    discloses the method according to claim 1, further comprising applying machine learning (see [0097] describes machine learning capability as intelligence. “As vehicles become more intelligent (i.e. capable of monitoring and controlling more operating parameters), communication enablers such as the data harvesting device 62 described herein will inevitably make the conversation with other vehicles and humans richer and more valuable in any social media environment”) to an incoming stream of the plurality of data entries, to update the normalization rules (see policies [0175]).
 	Regarding claim 5, Rybak in view Chiappone and Sharma    discloses the method according to claim 1, wherein the plurality of manipulating modules comprises a name manipulating module configured to rename an attribute of the data entry, based on a policy rule compliant with the normalization rules (see policies [0175]).
 	Regarding claim 6, Rybak in view Chiappone and Sharma    discloses the method according to claim 1, wherein the plurality of manipulating modules comprises a data type manipulation module configured to change the data type of the data entry from a first data type to a second data type (see data transformation [0175]).
 	Regarding claim 7, Rybak in view Chiappone and Sharma    discloses the method according to claim 1, wherein the plurality of manipulating modules further comprises a unit transformation module configured to transform a unit type of a metric associated with the data entry from a first unit type to a second unit type (see data transformation [0175], thereby implying transformation module of sorts).
 	Regarding claim 8, Rybak discloses the method according to claim 1, wherein the plurality of manipulating modules further comprises a custom module, configured to manipulate data or data format of the data entry based on user definition (see [0175], “content, transformation of data into other formats” anticipates manipulation of data).
 	Regarding claim 9, Rybak in view Chiappone and Sharma    discloses the method according to claim 1, wherein the plurality of manipulating modules further comprises a data enrichment module configured to enrich a data record of the data entry with predefined values ( [0119] “This library is used to establish configuration data for the data harvesting unit, particular for the model and make of the vehicle to which the device is installed”, therefore data is enriched).
 	Regarding claim 10, Rybak in view Chiappone and Sharma    discloses the method according to claim 1, wherein the plurality of manipulating modules further comprises a data de-resolution module configured to reduce an accuracy of a data record of the data entry (see [0175], “and censorship of data through the use of policies”).
 	Regarding claim 11, Rybak in view Chiappone and Sharma    discloses the method according to claim 1, further comprising applying data anonymization on at least one part of an attribute of the data entry rendering it unreadable, after the executing of the selected and ordered manipulating modules (see [0175], “and censorship of data through the use of policies”).
 	Regarding claim 12, Rybak in view Chiappone and Sharma    discloses the method according to claim 1, wherein the manipulating of the data entries in accordance with the normalization rules is carried out by executing similar selected and ordered manipulating modules for data entries from similar data sources or from similar sensors (see [0186], “The computer device 100 may form part of a network via a network interface 111, allowing the computer device 100 to communicate with other suitably configured data processing systems (not shown). One or more different types of sensors 130 may be used to receive input from various sources.”).
 	Regarding claim 14, Rybak in view Chiappone and Sharma    discloses the system according to claim 13, wherein the selection and ordering are carried out by a human user over a user interface (see user interface [002])..
 	Regarding claim 15, Rybak in view Chiappone and Sharma    discloses the system according to claim 13, wherein the selection and ordering are carried out automatically by a computer processor based on the normalization rules (automatically as indicated by processor logic) based on the normalization rules (see policies [0175]).
 	Regarding claim 16, Rybak in view Chiappone and Sharma    discloses the system according to claim 13, further comprising a learning module configured to apply machine learning to an incoming stream of the plurality of data entries, to update the normalization rules (see [0097] describes machine learning capability as intelligence.. “As vehicles become more intelligent (i.e. capable of monitoring and controlling more operating parameters), communication enablers such as the data harvesting device 62 described herein will inevitably make the conversation with other vehicles and humans richer and more valuable in any social media environment”) to an incoming stream of the plurality of data entries, to update the normalization rules (see policies [0175]).
 	Regarding claim 17, Rybak in view Chiappone and Sharma    discloses the system according to claim 13, wherein the plurality of manipulating modules comprise a name manipulation module configured to rename an attribute of the data entry, based on a policy rule compliant with the normalization rules (see policies [0175]).
 	Regarding claim 18, Rybak in view Chiappone and Sharma    discloses the system according to claim 13, wherein the plurality of manipulating modules comprise a data type manipulation module configured to manipulate the data type of the data entry from a first data type to a second data type (see data transformation [0175], thereby implying transformation module of sorts).

 	Regarding claim 19, Rybak in view Chiappone and Sharma    discloses the system according to claim 13, wherein the plurality of manipulating modules further comprise a unit transformation module configured to transform a unit type of a metric associated with the data entry from a first unit type to a second unit type (see data transformation [0175], thereby implying transformation module of sorts).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643